Citation Nr: 0010433	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  97-00 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an ear disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1992 to 
September 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July and August 1996 rating decisions 
by the RO that, among other things, denied a claim of service 
connection for an ear disability.  Service connection was 
also denied in August 1996 for defective hearing; however, 
from the manner in which the veteran presented his appeal and 
the way in which the ear disability issue was developed for 
appellate review by the RO, the Board finds that the issue on 
appeal is limited to entitlement to service connection for 
ear disability other than defective hearing.  

Previously, this case was before the Board in November 1998 
when it was remanded for additional development.


FINDING OF FACT

No competent medical evidence has been presented to link any 
currently shown ear disability to the veteran's period of 
military service.


CONCLUSION OF LAW

The claim of service connection for an ear disability is not 
well grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom, 
Epps v. West, 118 S. Ct. 2348 (1998).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  To be well grounded, 
however, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 3 
Vet. App. 261, 262-63 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible or 
possible is required.  Murphy, 1 Vet. App. at 81.  A claimant 
cannot meet this burden merely by presenting lay testimony, 
because lay persons are not competent to offer medical 
opinions.  Espiritu, 2 Vet. App. at 495.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  Service connection is also 
warranted where the evidence shows that a chronic disability 
or disorder has been caused or aggravated by an already 
service-connected disability.  38 C.F.R. § 3.310 (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995).  When disease is 
shown as chronic in service, or within a presumptive period 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to 
March 1, 1999) has held that competent evidence pertaining to 
each of three elements must be submitted in order to make a 
claim of service connection well grounded.  There must be 
competent (medical) evidence of a current disability, 
competent (lay or medical) evidence of incurrence or 
aggravation of disease or injury in service, and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and the current disability.  This third element 
may be established by the use of statutory presumptions.  
38 C.F.R. §§ 3.307, 3.309 (1999); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F.3d at 
1468.

The veteran claims that he has an ear disability that had its 
onset in service.  However, based on a review of the 
evidence, the Board finds that the veteran's claim is not 
well grounded.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.  
The veteran's service medical records show that, in September 
1995, he was found to have otitis media.  His separation 
examination, which was conducted three weeks later, indicated 
that clinical evaluation of the ears was normal.

Post-service private treatment reports show that, in January 
1996, the veteran was found to have bilateral "serous 
otitis" of one month's duration.  In May 1996, he was seen 
for complaints of fluid in his ear.  Examination revealed 
that, while the ears showed scarring from old monomeric 
membranes and Eustachian tube problems, there was no fluid 
present.  Tympanogram was normal.  It was felt that the 
veteran had an underlying sinusitis and an allergy problem.

At a June 1996 VA audiological examination, the veteran 
reported having had chronic middle ear pathology since 1993 
or 1994.  Tympanogram was normal bilaterally.  A VA general 
examination conducted two days later revealed that the 
veteran's left tympanic membrane was clear, but that his 
right one was slightly cloudy without erythema.

Pursuant to the Board's November 1998 remand, a VA 
examination was scheduled to determine the nature and 
etiology of any ear disability, and whether any current ear 
disability(ies) is(are) related to, or caused by, the in-
service episode of otitis media.  The record indicates that a 
VA examination scheduled for April 24, 1999, was canceled.  
The record also indicates that another VA examination was 
scheduled for July 29, 1999, but that the veteran failed to 
report.

In a written presentation, dated in April 2000, the veteran's 
representative argued that it was questionable whether the 
veteran was ever notified of when and where to report for VA 
examination.  In addition, the representative noted that 
there was nothing in the record to indicate that the veteran 
was ever informed of the consequences of failing to report 
for a scheduled examination pursuant to the provisions of 
38 C.F.R. § 3.655 (1999).  Contrary to the representative's 
argument, the Board points to the January 2000 supplemental 
statement of the case (SSOC) which informed the veteran that 
he had failed to report for a VA audiological examination 
scheduled at the VA Medical Center in Augusta, Georgia, and 
that evidence expected from this examination, which might 
have been material to the outcome of the claim, could not be 
considered.  The RO also enclosed VA Form 21-23.  
Subsequently, the veteran submitted VA Form 21-23, Appeal 
Status Election Form for confirmed decision(s), which was 
received in February 2000, indicating that he was not 
satisfied with the RO's decision and requested that the RO 
send his appeal to the Board without waiting for the 60-day 
due process period to expire.

The Board notes that, although the January 2000 SSOC did not 
specifically mention 38 C.F.R. § 3.655, the RO did indeed 
inform the veteran that he had had a scheduled VA examination 
to which he had failed to report.  

Additionally, the veteran's representative contends that the 
RO failed to comply with M21-1, Part IV,  28.09(b)(3), 
because there was insufficient notice to the veteran of the 
consequences of his failure to report for examination.  M21-
1, Part IV, paragraph 28.09(b)(3) provides that the RO must 
comply with all notification requirements regarding the duty 
to report and the failure to report for examination.  Absent 
contrary evidence, it is presumed that the veteran received 
sufficient notice from the RO.  As noted above, there is no 
evidence of record that indicates that the veteran did not 
receive such notice.  Accordingly, the presumption of 
administrative regularity has not been rebutted.

In accordance with 38 C.F.R. § 3.655(b), when a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be 
evaluated based on the evidence of record.  Accordingly, the 
Board must decide this matter on the current record.  
Moreover, while this issue was remanded by the Board for the 
purpose of conducting an examination, on further reflection, 
the Board finds that the claim of service connection is not 
well grounded.  (In cases where a claim of service connection 
is not well grounded, VA has no duty to assist in the 
development of the facts of the case.  Morton v. West, 12 
Vet. App. 477 (1999).  Consequently, despite the arguments 
regarding the scheduling of the examination and whether the 
veteran was given adequate notice, further action by VA in 
this regard is not required.)

As noted above, the veteran must present competent medical 
evidence of both currently disability and relationship 
between that disability and service.  However, the veteran 
has not presented any competent medical evidence to show a 
link between any current ear disability and his period of 
military service.  The Board has considered the veteran's 
written statements regarding the onset of an ear disability.  
However, while he is competent to provide information 
regarding the symptoms he currently experiences and has 
experienced since military service, there is no indication 
that he is competent to comment upon etiology or time of 
onset of any ear disability.  Layno v. Brown, 6 Vet. App. 
465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993); Espiritu, 2 Vet. App. at 494-95.  Consequently, 
absent the presentation of competent medical evidence showing 
a link between any current ear disability and service, or 
between continued symptoms since service and current 
disability, the veteran's claim may not be considered well 
grounded and must be denied.  


ORDER

Service connection for an ear disability is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 
- 7 -


- 1 -


